TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 2, 2014



                                    NO. 03-13-00458-CR


                               John Charles Terry, Appellant

                                               v.

                                 The State of Texas, Appellee




          APPEAL FROM 424TH DISTRICT COURT OF BURNET COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                  AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.